 RIO GRANDE MOTOR WAY, INC.73RioGrandeMotorWay, Inc.andInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local UnionsNos. 961,146 and 222,Jointly, Petitioner. Case27-RC-4533April 15, 1974DECISIONAND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing washeld on April 30, 1973, before HearingOfficerMerrillM.McLaughlin.Following thehearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure,Serves 8, asamended,and by direction of the Regional DirectorforRegion27, this matter was transferred to theNational Labor Relations Board for decision. There-after,briefs were filed by the Petitioner and Brother-hood of Railway, Airline, and Steamship Clerks,Freight Handlers, Express and Station Employees,AFL-CIO (herein called Intervenor), which inter-vened at the hearing on the basis of its contract withthe Employer covering the employees in question.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.The Board has considered the entire record in thiscase,including the briefs of the parties, and herebymakes the following findings:1.At the hearing, the parties stipulated that RioGrande Motor Way, Inc., is a Colorado corporationengaged inthe handling of freight and the transpor-tation offreight within the States of Colorado, Utah,and New Mexico, and that it regularlyengages ininterstatetransportation of freight and regularlyreceivesincome in excess of $50,000 annually for thetransportation of freight received from customersoutside the State of Colorado. However, at thehearing and in its brief, the Intervenor contendedthatbecause the Employer is a wholly ownedsubsidiary of either the Denver and Rio GrandeWestern Railroad or Rio Grande Industries, Inc., acompany which owns the stock of the railroad, theEmployer is subject to the jurisdiction of the RailwayLabor Act and is not an employer within themeaning of Section 2(2) of the National LaborRelations Act.'Because of the nature of the question presentedhere,we have in this case, as in othercases in thepast,2 requested the National MediationBoard, asthe agency primarily vested with jurisdiction underthe Railway Labor Act over rail carriers and havingprimary authority to determine its own jurisdiction,to study the record in this case and determine theapplicabilityof the Railway Labor Act to theEmployer.We are administratively advised by theNationalMediation Board, under date of February14, 1974, that:The Board has concluded that Rio GrandeMotor Way, Inc.engages asa motor commoncarrierprimarilyand preponderantly in theperformance of over-the-road, line-haul truckingservice which is available to the general public.Therefore, Rio Grande Motor Way, Inc. wouldnot be subject to the Railway Labor Act whichprovides in pertinent part:"The term `carrier' includes anyexpresscompany, sleeping-car company, carrier byrailroad, subject to the Interstate CommerceAct, and any company which is'directly orindirectly owned or controlled by or undercommon control with any carrier by railroadandwhich operates any equipment orfacilitiesor performs any service (other thantrucking service) in connection with thetransportation, receipt, delivery, elevation,transfer in transit, refrigeration or icing,storage, and handling of property transport-ed by railroad, and any receiver, trustee, orother individual or body, judicial or other-wise, when in the possession of the businessof any such `carrier' ...." (See 45 USC151, First)In view of the foregoing, we find that the Employerisnot subject to the Railway Labor Act, and,accordingly,we find it is an employer within themeaning of Section 2(2) of the National LaborRelations Act, and that it will effectuatethe policiesof the Act to assert jurisdiction herein.2.The parties stipulated and we find that thePetitioner and the Intervenor are labor organizationswithin the meaning of the Act.3.The Intervenor contends that the petition wasfiled outside the 90-60-day "open" period precedingISubsequent to the filing of the briefs herein the Intervenor,by letterhad already been referred to the National Mediation Board for its opinion,dated August15, 1973,indicated that it was willing to consent to thethe matter was allowed to proceed through its normal course.National Labor Relations Board's jurisdiction in this case As the matter2New York Central Transport Company,138 NLRB 1325.210 NLRB No. 18 74DECISIONSOF NATIONALLABOR RELATIONS BOARDthe expiration of the Intervenor's then existingcollective-bargaining agreement.The Intervenor'scontract with the Employer covering these employeesby its terms became effective on July 1, 1970, and"shall remain in full force and effect until July 1,1973."The petition was filed on April 2, 1973.Counting April 2, 1973, the date the petition wasfiled and adding the days up through and includingJune 30, it is clear that the petition was filed exactly90 days prior to the termination date of the contract,if the contract expired midnight, June 30, 1973. TheIntervenor argues, however, that the phrase "shallremainin force and effectuntilJuly 1, 1973"(emphasis supplied) puts the termination date of thecontract July 1, 1973, at midnight, thereby requiringa finding that the petition was filed 91 days beforethe expiration of the contract.We find no merit in this contention. The factsbefore us clearly show that it was the intention of theEmployer and the Intervenor to enter into a 3-yearcontract and under normal contract interpretations,a 3-year contract expires on the last day of the thirdyear, to wit, in the instant case, June 30, 1973.However, even if we were to accept the Intervenor'scontention, we would still find that the petition wastimely filed. If we accept midnight, July 1, 1973, asthe terminal date, then it is clear that the contractwould have a duration of 3 years and 1 day. As sucha contract exceeds our rule limiting contracts for barpurposes to 3 years we find that the petition was filed90 days prior to the termination date (June 30, 1973)of the first 3-year period of the contract and that thepetition was accordingly timely filed.3Accordingly, in view of the foregoing conclusions,we find that a question affecting commerce existsconcerning the representation of employees withinthemeaning of Sections 9(c)(1) and 2(6) and (7) ofthe Act.4.In accordance with the stipulation of thepartiesat the hearing, the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within themeaningof Section9(b) of the Act:Allofficeclericalworkers, officemachineoperators,officemessengersand parts roomclerks including general bookkeepers, the chiefrate clerks at Denver and Salt Lake City, theassistant chief rate clerk, Denver, the Chief Clerk,Denver Shop, the secretary to the comptroller,secretary to manager of transportation, secretaryto terminalmanagersatDenver and Salt LakeCity employed by the Employer in the States ofColorado, New Mexico and Utah, but excludingthe payrollaccountant, travel agents who serve torelieveterminalmanagersin their absence,salesmenand solicitors, the secretary to thepresident and generalmanager, the secretary tothe traffic manager, all other confidential employ-ees,salesmen,guards, professional employees,supervisors and all other employees.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]3Penn-Keystone Realty Corp.,191 NLRB800, 802.